DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
none
Pending:
1-20
Withdrawn:
10-13 and 15-20
Examined:
1-9 and 14
Independent:
1
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
Priority is claimed to as early as 7/7/2016.

Restriction/election
Applicant’s elections without traverse in the 1/7/2021 and 9/3/2020 replies are acknowledged.  As listed above, claims are withdrawn as drawn to nonelected inventions pursuant to 37 CFR 1.142(b), and the remaining claims have been examined as listed above.  Applicant may request an interview if it becomes clear that examination would be advanced by relaxing the restriction requirement to re-join withdrawn subject matter. 


Claim objections
Claims 1-3, 5, 8-9 and 14 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.
The following issues are objected to:
Claim
Recitation
Comment
1
each of the polymers comprising...
each of the affinity blocks comprises...
the gate switches trigger...
Inconsistent grammar
1
is contained
Incorrect subject-verb agreement
2
natural or synthetic deoxyribonucleic acid (DNA), plasmid, graphene...
Each list element should be preceded by an article.
3, 5
group , a
Extra space (also claim 5); also inconsistent use of articles in this list generally.
8
light and
Comma needed between grammatically independent clauses
9
polymers comprises...
agents is...
Incorrect subject-verb agreement
9
is one selected
The recited "one" appears unnecessary, or it's intended effect is not clear.
14
graphenes nanoparticles
Possibly should read "graphene nanoparticles" in claim 14 and in the specification at [105]




Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-9 and 14 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1
synthetic cognitive cell
The recited "synthetic" is a term of relative or vague degree or form of association, neither defined in the specification nor having a particularly and instantly applicable definition in the art.  (MPEP 2173.05(b) pertains.)

In addition to disclosing no definition of "synthetic," the specification uses the term variously, including as examples, at least: in contrast to "natural" ([6]) and in contrast to "organic" ([106-107]).  Of course, not all that is organic is natural and not all that is inorganic is synthetic, such that the specification appears to use at least two meanings of the term "synthetic."

Also, claim 1 recites a "cell," which is interpreted as a 101 machine or manufacture, such that the scope of such a claim is determined strictly according to recited structure and not according to actual use, let alone intended use.  Therefore, if two cells have identical structure, it may not be relevant to interpretation whether each is supportably disclosed as "synthetic" or "natural." 

While the term "synthetic" generally may be well-known, it is not clear that PHOSITA would have known how the term "synthetic," versus a term such as "non-synthetic," would have limited claimed structure so as to clearly interpret claimed versus unclaimed embodiments.

Possibly this rejection, as well as additional rejections, may be overcome by deleting the term "synthetic" and instead simply reciting appropriate structure clearly distinguishing the art, including the natural world.


1
synthetic cognitive cell
The recited "cognitive" is a term of relative or vague degree or form of association, neither defined in the specification nor having a particularly and instantly applicable definition in the art.  (MPEP 2173.05(b) pertains.) 

While the term generally may be well-known, it is not clear that PHOSITA would have known how the term "cognitive," versus a term such as "non-cognitive," would have limited claimed structure so as to clearly interpret claimed versus unclaimed embodiments.

Possibly this rejection, as well as additional rejections, may be overcome by deleting the term "cognitive" and instead simply reciting appropriate structure clearly distinguishing the art, including the natural world.
1
a coded chemical
The recited "coded" is a term of relative or vague degree or form of association, neither defined in the specification nor having a particularly and instantly applicable definition in the art.  (MPEP 2173.05(b) pertains.) 

While the term generally may be well-known, it is not clear that PHOSITA would have known how the term "coded," versus a term such as "non-coded," would have limited claimed structure so as to clearly interpret claimed versus unclaimed embodiments.  For example, "coded" appears to read on any "plasmid" ([25]), i.e. any polynucleotide or even a single nucleotide and possibly also a single amino acid or even any particular chemical or even chemical moiety.

Possibly this rejection, as well as additional rejections, may be overcome by deleting the term "coded" and instead simply reciting appropriate structure clearly distinguishing the art, including the natural world.
1, 6, etc.
the environmental inputs
Lacks clear antecedent, noting the earlier recitation in the singular, and the same issue occurs with both "inputs" and "outputs" in claim 6 versus the singular instantiations in claim 1.  And similarly throughout the claims and with respect to each instantiation and then its later instances.
1
the gate switches
Lacks clear antecedent, noting the earlier recitation in the singular
1
the chemical agent
Lacks clear antecedent, noting the earlier recitation in the plural
1
a coded chemical comprising polymers
The meaning of a single "chemical" comprising multiple "polymers" is unclear.
1
at least one chemical agent
The relationship of this "agent" to those recited previously is unclear.


1
the gate switches trigger...
A claim to a machine or manufacture (here a "cell") cannot directly recite a process step (here "trigger").  It may help to overcome this rejection to amend "trigger" to "configured to trigger" or an equivalent, structurally-directed recitation.  However, it also must be clear what configured structure is required by the recited functional language.
2
and combinations thereof
It is not clear how the recited single polymer could comprise other than a single element of the recited list, including the elected example of a single polymer which is a combination of one or more of each of DNA bases, aptamer(s) and enzyme sensitive nanopolymer(s).
3
wherein the polymers are modified by the
sidechains
It is unclear whether what is required is modification of polymers using sidechains or modification at the sidechains of the polymers.
3
the sidechains being a natural or chemical
... and combinations...


Relatedly, it is not clear how a single sidechain, as a single chemical, could be a "combination" of the recited list elements.
4
nanoparticles selected from the group consisting of silica, poly-DL- lactic-co-
glycolic, and combinations thereof
The recited "poly-DL- lactic- co-glycolic" appears to be an adjective and not the noun required for the recited grammar.  Possibly "acid" is missing.
6
the molecular groups define storage units...

to provide... outputs based on... inputs

It is not clear what structural requirements are created by these recitations, in particular structure corresponding to the recited "groups define storage units" and "provide..."  It is not clear what are the metes and bounds of a "storage unit," e.g. when a "unit" is a "storage unit" versus not, and what this requires regarding claimed structure.
8
glucose and ATP
It is not clear if "glucose and ATP" is intended as a single (combination) element in the list, or if what was intended was "glucose, ATP, ..."  If the claim is intended as presently recited, then support may be identified, or a written description rejection may apply.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
1
A synthetic cognitive cell... comprising:
an operator comprising chemical agents; and
a coded chemical comprising polymers...
The recited "synthetic... cell," "operator," "chemical agents," "coded chemical" and "polymers" are interpreted as physical elements, as opposed to simulated or abstract elements.




Claim rejections - 102
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-8 and 14
Claims 1-3, 5, 7-8 and 14 are rejected under 35 USC 102(a)(1) as anticipated by Kim (as cited on the  attached form 892).

Claim 1
In view of the above 112 rejections and claim interpretations, the recited operator and associated recitations are taught as at least "naturally occurring antimicrobial agents" (Kim: title; and entire document), including enzymes and chemical reactions inherent to such agents.
In view of the above 112 rejections and claim interpretations, the recited coded chemical and associated recitations are taught as at least "naturally occurring antimicrobial agents" (Kim: title; and entire document), including polymers, nucleic acids and amino acids inherent to such agents.
The recited gate switch and associated recitations are taught as at least "fermentation" (Kim: title; and entire document), including the chemical reactions of naturally occurring fermentation, subject to environmental conditions and having reactants and products, in which the recited gate switch reads on the naturally occurring logic of such reactions proceeding only under certain conditions and producing products indicative of the reactions occurring.

Claims 2-3, 5, 7
Claims 2-3, 5 and 7 read on Kim as cited above.

Claims 8 and 14
Claims 8 and 14 read on naturally occurring photosynthetic cells and naturally occurring cells employing pyrroloquinoline quinone (also known as methoxatin) as a catalyst.  Official notice is taken as to these naturally occurring cellular structures (MPEP 2144.03 pertains).





Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability
Claims 1-3, 5, 7-8 and 14 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  See MPEP 706.03(a).II and MPEP 2106.II.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
USPTO Guidance published in the Federal Register and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: natural product
Preliminarily, at this 1st step of the analysis, in at least one embodiment, elements of independent claim 1 are directed to a natural product: at least, for example, a natural cell, naturally configured to react to an input by generating an output.
That is, the recited "synthetic cognitive cell" reads on a naturally occurring cell, noting the above 

2nd Mayo/Alice question
All elements of claim 1 are understood to read on natural products or elements of natural products.  Therefore, answering the 2nd Mayo/Alice question, no claim recites significantly more than the identified judicial exception, and it is not clear that any claim is otherwise sufficiently analogous to controlling case law identifying an example of an eligible claim.

Summary and conclusion regarding claim 1
Summing up the above Mayo/Alice analysis of claim 1, viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 2-3, 5, 7-8 and 14 add elements which also are part of the identified JE for the same reasons described above regarding the independent claim and therefore do not provide the something significantly more necessary to satisfy 101.  



Citations to art
In the above citations to documents in the art, an effort has been made to specifically cite representative passages, however rejections are in reference to the entirety of each document relied upon.  Other passages, not specifically cited, may apply as well.

Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
Regarding communication via electronic mail (email), the filing of a USPTO form SB/0439 ("Authorization for Internet Communications...") can authorize such communication.  Further explanation is provided in "Patent Internet Usage Policy" published by the Office June 1999 (64 Fed. Reg. 33056), and in particular Article 5 of the policy, which is reproduced in MPEP 502.03.II.  Form SB/0439 may be found here: /www.uspto.gov/patent/patents-forms
As warranted during examination and after the above authorization, the examiner's email address may be obtained via telephone.  A copy of all communication will be made of record in the application file.
If possible, the most efficient forms of communication from the examiner's perspective are (1) telephone call to request an interview and (2) email to provide documents for an interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631